 

Exhibit 10.1

 

RETIREMENT AND TRANSITION AGREEMENT AND GENERAL RELEASE

 

This is a Retirement and Transition Agreement and General Release (hereinafter
referred to as the "Agreement") between Carl Sottosanti (hereinafter referred to
as the "Employee") and Penn National Gaming, Inc. (hereinafter referred to as
the "Employer"). In consideration of the mutual promises and commitments made in
this Agreement, and intending to be legally bound, Employee, on the one hand,
and the Employer on the other hand, agree to the terms set forth in this
Agreement.

 

1.       Employer and Employee hereby acknowledge that Employee will retire as
Executive Vice President, General Counsel and Secretary of Employer effective as
of December 31, 2020. The parties have agreed that Employee shall remain
employed as a non-officer employee in an executive advisory position by Employer
through March 1, 2021, at which time his employment with Employer and all of its
affiliates will end (the “Separation Date”).

 

2.       (a)           When used in this Agreement, the word "Releasees" means
the Employer and all or any of its past and present parent, subsidiary and
affiliated corporations, companies, partnerships, members, joint ventures and
other entities and their groups, divisions, departments and units, and their
past and present directors, trustees, officers, managers, partners, supervisors,
employees, attorneys, agents and consultants, and their predecessors, successors
and assigns.

 

  (b)           When used in this Agreement, the word "Claims" means each and
every claim, complaint, cause of action, and grievance, whether known or unknown
and whether fixed or contingent, and each and every promise, assurance,
contract, representation, guarantee, warranty, right and commitment of any kind,
whether known or unknown and whether fixed or contingent.

 

3.           In consideration of the promises of the Employer set forth in this
Agreement, and intending to be legally bound, Employee hereby irrevocably
releases and forever discharges all Releasees of and from any and all Claims
that he (on behalf of either himself or any other person or persons) ever had or
now has against any and all of the Releasees, or which he (or his heirs,
executors, administrators or assigns or any of them) hereafter can, shall or may
have against any and all of the Releasees, for or by reason of any cause,
matter, thing, occurrence or event whatsoever through the effective date of this
Agreement. Employee acknowledges and agrees that the Claims released in this
paragraph include, but are not limited to, (a) any and all Claims based on any
law, statute or constitution or based on contract or in tort or common law, and
(b) any and all Claims based on or arising under any civil rights laws, such as
any Pennsylvania or New Jersey employment laws, or Title VII of the Civil Rights
Act of 1964 (42 U.S.C. § 2000e et seq.), or the Federal Age Discrimination in
Employment Act (29 U.S.C. § 621 et seq.) (hereinafter referred to as the
"ADEA"), and (c) any and all Claims under any grievance or complaint procedure
of any kind, and (d) any and all Claims based on or arising out of or related to
his recruitment by, employment with, the termination of his employment with, his
performance of any services in any capacity for, or any other arrangement or
transaction with, each or any of the Releasees. This Agreement is not intended
to release any individual right to proceed or recover remedies under the Fair
Labor Standards Act (“FLSA”). Employee waives participation, to the extent
permitted by federal or state law, in any class or collective action, as either
a class or collective action representative or participant. Employee also
understands, that by signing this Agreement, he is waiving all Claims against
any and all of the Releasees released by this Agreement; provided, however, that
as set forth in section 7 (f) (1) (c) of the ADEA, as added by the Older Workers
Benefit Protection Act of 1990, nothing in this Agreement constitutes or shall
(i) be construed to constitute a waiver by Employee of any rights or claims that
may arise after this Agreement is executed by Employee, or (ii) impair
Employee’s right to file a charge with the Securities and Exchange Commission
(“SEC”), the U.S. Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”) or any state agency or to participate in an
investigation or proceeding conducted by the SEC, EEOC, NLRB or any state agency
or as otherwise required by law. Notwithstanding the foregoing, Employee agrees
to waive Employee’s right to recover individual relief in any charge, complaint,
or lawsuit filed by Employee or anyone on Employee’s behalf, except that this
does not waive the Employee’s ability to obtain monetary awards from the SEC’s
whistleblower program. The Employer and Releasees hereby agree to irrevocably
release and forever discharge Employee from any and all Claims including any
Claims in connection with his employment with Employer.

 



 

 

 

4.       Employee, Employer and Releasees covenant and agree not to sue or seek
recourse from the other party for any Claims released by this Agreement and to
waive any recovery related to any Claims covered by this Agreement. Employee
further certifies that he is not aware of any actual or attempted regulatory,
SEC, EEOC or other legal violations by Employer and that his retirement is not a
result of retaliation based on any legal rights or opposition to an illegal
practice.

 

5.       Employee agrees to keep confidential and not disclose to any third
party, nor use for any other purpose, any non-public Employer information,
including, without limitation, financial, customer or strategic data or trade
secrets.

 

6.       Employee agrees that, except for (a) the payment of Employee’s base
salary (as of November 17, 2020) through the Separation Date, (b) the vesting
and payment of Employee’s equity awards in the ordinary course through the
Separation Date in accordance with the terms of the Company’s 2008 Long Term
Incentive Compensation Plan (the “2008 Plan”), 2018 Long Term Incentive
Compensation Plan (the “2018 Plan”) and the performance share programs
thereunder and the vesting at target of certain performance awards through the
Separation Date, subject to any payment delay required under Section 10.4 of the
2008 Plan and 2018 Plan, as set forth in Exhibit A attached hereto, (c) a
one-time transition award of $400,000 to be paid by the Employer on January 1,
2021 in consideration for Employee’s transition of duties to his successor, (d)
reimbursement by the Employer for the full cost of purchasing coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”) for
the period of April 1, 2021 through September 30, 2021, and (e) payment of any
deferred compensation at such time and amounts as determined in accordance with
the terms of the Employer’s Deferred Compensation Plan and Employee’s
election(s) thereunder, there is no other compensation, benefits, or other
payments due or owed to him by each or any of the Releasees, including, without
limitation, the Employer, and there are no other payments due or owed to him in
connection with his employment with Employer.

 

7.       The terms of this Agreement are not to be considered as an admission on
behalf of either party. Neither this Agreement nor its terms shall be admissible
as evidence of any liability or wrongdoing by each or any of the Releasees in
any judicial, administrative or other proceeding now pending or hereafter
instituted by any person or entity. The Employer and Employee are entering into
this Agreement solely for the purpose of effectuating a mutually satisfactory
transition of Employee's employment.

 

8.       All provisions of this Agreement are severable and if any of them is
determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force to the fullest extent permitted by law.

 

9.       This Agreement shall be governed by and interpreted under and in
accordance with the laws of the Commonwealth of Pennsylvania. Any suit, claim or
cause of action arising under or related to this Agreement shall be submitted by
the parties hereto to the exclusive jurisdiction of the courts of Pennsylvania
or to the federal courts located therein if they otherwise have jurisdiction.

 

10.     This Agreement constitutes a complete and final agreement between the
parties and supersedes and replaces all prior or contemporaneous agreements,
offer letters, severance policies and plans, negotiations, or discussions
relating to the subject matter of this Agreement and no other agreement shall be
binding upon each or any of the Releasees, including, but not limited to, any
agreement made hereafter, unless in writing and signed by an officer of the
Employer, and only such agreement shall be binding against the Employer. This
Agreement and the Executive Agreement by and between the Employer and Employee,
effective as of December 31, 2018, as amended on March 27, 2020 and on October
1, 2020 (as amended, the “2018 Agreement”) shall be binding on any successors or
assigns of both parties. Except as modified herein, all other terms of the 2018
Agreement that are in effect shall remain in full force and effect. Employer
agrees that all of Employee’s notice obligations have been satisfied.

 



2

 

 

11.       Employee is advised, and acknowledges that he has been advised, to
consult with an attorney before signing this Agreement.

 

12.       Employee acknowledges that he is signing this Agreement voluntarily,
with full knowledge of the nature and consequences of its terms.

 

13.       All executed copies of this Agreement and photocopies thereof shall
have the same force and effect and shall be as legally binding and enforceable
as the original.

 

14.       Employee acknowledges that he has been given up to twenty-one (21)
days within which to consider this Agreement before signing it. Subject to
paragraph 15 below, this Agreement will become effective on the date of
Employee's signature hereof.

 

15.       For a period of seven (7) calendar days following his signature of
this Agreement, Employee may revoke the Agreement, and the Agreement shall not
become effective or enforceable until the seven (7) day revocation period has
expired. Employee may revoke this Agreement at any time within that seven (7)
day period, by sending a written notice of revocation to the Deputy General
Counsel of Employer. Such written notice must be actually received by the
Employer within that seven (7) day period in order to be valid. If a valid
revocation is received within that seven (7) day period, this Agreement shall be
null and void for all purposes and no additional benefits shall be conferred. If
Employee does not revoke this Agreement, the benefits described in this
Agreement shall become effective.

 

IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Retirement and Transition Agreement and General Release.

 

EMPLOYER   EMPLOYEE       By: /s/ Jay Snowden   /s/ Carl Sottosanti      
Date:     November 17, 2020   Date:     11/17/20

 



3

 

 

Exhibit A

 

Grant Date Option Price Options
Granted Options that
vest on or prior
to 3/01/2021 Original
Termination
Date New
Termination
Date 1/4/2017 $14.10 85,253 21,313 1/4/2024 No Change 1/3/2018 $30.74 48,583
12,146 1/3/2025 3/1/2024 1/3/2019 $19.45 80,717 20,179 1/3/2029 3/1/2024
1/3/2020 $26.14 65,312 16,328 1/3/2030 3/1/2024

 

Performance Share Plan Tranche Type of
Award Performance Period Vesting Date Number of Performance Shares
or Phantom Stock Units
Vesting 2018 Performance Share Plan 1st Performance Shares 1/1/2018 to
12/31/2018 3/1/2021 6,199 2018 Performance Share Plan 2nd Performance Shares
1/1/2019 to 12/31/2019 3/1/2021 6,238 2018 Performance Share Plan 3rd

Performance

Shares

1/1/2020 to 12/31/2020 3/1/2021 5,340* 2019 Performance Share Plan 1st
Performance Shares 1/1/2019 to 12/31/2019 3/1/2021 9,972 2019 Performance Share
Plan 2nd    Performance Shares 1/1/2020 to 12/31/2020 3/1/2021 7,475* 2019
Performance Share Plan 3rd Performance Shares

1/1/2021 to 12/31/2021

3/1/2021 1,246** 2019 Performance Share Plan 1st Cash-Settled Phantom Stock
Units 1/1/2019 to 12/31/2019 3/1/2021 9,972 2019 Performance Share Plan 2nd     
Cash-Settled Phantom Stock Units 1/1/2020 to 12/31/2020 3/1/2021 7,475* 2019
Performance Share Plan 3rd Cash-Settled Phantom Stock Units 1/1/2021 to
12/31/2021 3/1/2021 1,246** 2020 Performance Share Plan 1st Performance Shares
1/1/2020 to 12/31/2020 3/1/2021 5,159* 2020 Performance Share Plan 2nd
Performance Shares 1/1/2021 to 12/31/2021 3/1/2021 860** 2020 Performance Share
Plan 1st       Cash-Settled Phantom Stock Units 1/1/2020 to 12/31/2020 3/1/2021
5,159* 2020 Performance Share Plan 2nd Cash-Settled Phantom Stock Units 1/1/2021
to 12/31/2021 3/1/2021 860**

 

* Reflects vesting at target for 2020.

** Reflects 2/12 at target for 2021.

 



4

 